Per Curiam.
The premises being let solely for the carrying on of a business which was in violation of the zoning laws the lease was illegal. The provision under which the landlord, in the event of the issuance of an order against the existing use, undertook to make application to the board of standards and appeals for the modification of the zoning restrictions, the tenant agreeing to pay rent as long as she was permitted to remain in the premises, did not validate the instrument. •
Judgment reversed, with thirty dollars costs, and complaint dismissed on the merits, with costs.
All concur; present, Bijur, Lydon and Frankenthaler, JJ.